DETAILED ACTION
Status of Application: Claims 1-17, 19, and 21-22 are present for examination at this time.  
Claims 1-4, 6, 8-14, 16, 19 and 21-22 are rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement submitted on 2/18/20 has been considered by the Examiner and made of record in the application file.
Allowable Subject Matter
Claims 5, 7, 15 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims  1-4, 8-9, 11-14, and 19  are rejected under 35 U.S.C. 103 as being unpatentable over “Method And Apparatus For Separating Text And Figures In Document Images” by Anisimovskiy (Assigned to Samsung Electronics) (“Anisimovskiy”) US209/0005324 in view of “Method And Electronic Device For Providing Text-Related Image” by Lim, US2019/0173996 (“Lim”)
With regard to claims 1, 11 and , while Samsung discloses a computer-implemented method, system, and computer-program product related to comprising:	receiving an image comprising one or more embedded text characters (Anisimovskiy at ¶5 where the system receives an image with text in it. Also see Fig 2 step S201.);	identifying the one or more embedded text characters from the image (Anisimovskiy at ¶8 where this feature is well known in the background of the prior art reference);	using a… machine learning model, determining a text vector that is a numerical representation of the one or more embedded text characters (Anisimovskiy at ¶¶12,13 where the text is separated out as its own vector by a machine learning model. To a computer all vectors are mathematical representations.);	using a…machine learning model, determining an image vector that is a numerical representation of the image (Anisimovskiy at ¶20 where the original feature 
Anisimovskiy does not explicitly state that which is known in the art of communications as taught by Lim.  Lim discloses: 	processing the text vector and the image vector to generate a multi-modal vector representing a vector containing information from the text vector and the image vector (Lim at ¶105 discloses mapping the separate vectors onto the same vector space to create a modimodal vector.)
Using separate first and second models respectively for determining a text vector and an image vector (as opposed to the same model as in Anisimovskiy). See Lim at ¶¶102-104 where separate machine learning models are applied for text versus image. teaches them being mapped onto the same vector space.

Reasons to Combine: Anisimovskiy in and Lim are from similar fields of endeavor (extracting text and image vectors from images that have text, as well as using machine learning to classify said images based on text.  Both Lim and Anisimovskiy are commonly assigned (Samsung) and relatively contemporaneous in terms of their filing (US filing within about 6 months of each other).  Lim at ¶58 and discusses that it can advantageous to process the vectors separately so at to obtain a degree of relatedness between the vectors.  Such each on inferences of relatedness allows for better machine learning as the system trains itself. By performing low level classification early on the higher level classification occurring in ¶105 of Lim and ¶20 of Samsung has more data and inferred relationships to learn from for better classification that if such relations were not drawn.  Therefore it would have been obvious to one of ordinary skill in the art who would want to take the system of Anisimovskiy in and improve the machine learning therein to look at other similar machine learning text patents from Samsung (the company) and combine Anisimovskiy in with Lim.

With regard to claims 2 and 12 , Anisimovskiy in view of Lim discloses the computer-implemented method of and system related to Claim 1, wherein identifying the one or more embedded text characters from the image comprises using optical character recognition (OCR) to identify the one or more embedded text characters from the image (Anisimovskiy at ¶¶3-4, and 267 where text is recognized via OCR).
With regard to claims 3 and 13 , Anisimovskiy in view of Lim discloses the computer-implemented method of and system related to Claim 1, wherein processing the text vector and the image vector to generate the multi-modal vector, comprises:	concatenating the text vector to the image vector to generate the multi-modal vector;	and wherein the multi-modal vector represents the image vector within an image vector space and the text vector within a text vector space (Lim at ¶105 where the text and image vector are mapped, i.e., linked together)s.
With regard to claims 4, and 14, Anisimovskiy in view of Lim discloses the computer-implemented method of, system, and computer-program product related to Claim 1, wherein processing the text vector and the image vector to generate the multi-modal vector, comprises:	providing, as input, the text vector and the image vector to a third machine learning model as input, wherein the third machine learning model is an artificial neural -network configured to output a multi-modal vector that represents both the text vector and the image vector within a single vector space (Anismovskiy at ¶¶57, 149, and 163 where an additional model is applied to the combined vector to generate additional learning data);	and generating, by the third machine learning model, output comprising the multi-modal vector of the text vector and the image vector (Anismovskiy at ¶¶57, 149, and 163 where an additional model is applied to the combined vector to generate additional learning data);.
With regard to claim 8, Anisimovskiy in view of Lim discloses the computer-implemented method of and system related to the computer-implemented method of Claim 1, further comprising:	receiving a search request, comprising one or more search keywords, for one or more particular images (Lim at ¶¶51-52 where the user can enter a text search string);	comparing the one or more search keywords to values associated with the plurality of image classifications (Lim at ¶55 where the search is measured against the relatedness of the text vector vs the image vector.);	determining that the one or more search keywords match values of one or more image classifications of the plurality of image classifications (Lim at ¶¶56-58 where the text search is applied through the classified learning model, measured against relatedness to find a matching image.);	and generating an image result set comprising images that have been classified as one of the one or more image classifications that match the one or more search keywords (Lim at ¶¶56-58 where the text search is applied through the classified learning model, measured against relatedness to find a matching image.).
With regard to claim 9 , Anisimovskiy in view of Lim discloses the computer-implemented method of and system related to the computer-implemented method of Claim 1, wherein the first machine learning model is configured to output a vector representation of a set of characters where similar sets of characters are located close together within a vector space and dissimilar sets of characters are located far apart within the vector space.

Claims 6, 10 and 16  are rejected under 35 U.S.C. 103 as being unpatentable over Anismovksiy in view of Lim and Further in view of “Automatic Definition Of Set Of Categories For Document Classification” by Orlov et al., US2019/0294874 (“Orlov”)

With regard to claims 6 and 16, while Anismovksiy in view of Lim discloses the computer-implemented method of and system related to Claim 4, Neither Anismovskiy nor Lim explicitly states that which is known in the art of communications as taught by 
Reasons to Combine: Anismovskiy, Lim, and Orlov are from similar fields of endeavor (extracting text and image vectors from images that have text, as well as using machine learning to classify said images based on text.  Furthermore Lim at ¶163 states that it would be obvious to use other kinds of neural networks.  As Convolutional Neural Networks are well known for being used in image analysis it would have been obvious to one of ordinary skill in the art to follow Lim’s suggestion at ¶163 and combine Anismovskiy in view of Lim with other neural networks.
With regard to claim 10 , while Anismovksiy in view of Lim discloses the computer-implemented method of Claim 1, Neither Anismovskiy nor Lim explicitly states that which is known in the art of communications as taught by Orlov.  Orlov discloses wherein the second machine learning model is a convolution neural network (Lim at ¶25 where the text extraction system can be built with an Convolutional Neural Network or an Autoencoding Neural Network).
Reasons to Combine: Anismovskiy, Lim, and Orlov are from similar fields of endeavor (extracting text and image vectors from images that have text, as well as using machine learning to classify said images based on text.  Furthermore Lim at ¶163 states that it would be obvious to use other kinds of neural networks.  Using an autoencoding network would speed us the process of not having to encode as often. Therefore it would have been obvious to one of ordinary skill in the art to follow Lim’s suggestion at ¶163 and combine Anismovskiy in view of Lim with other neural networks. 


Claims 21 and 22  are rejected under 35 U.S.C. 103 as being unpatentable over Anismovksiy in view of Lim and further in view of  Filtering Content In An Online System Based On Text And Image Signals Extracted From The Content by Griesmeyer  US2016/0323281A1 (“Griesmayer”)

With regard to claim 21 , while Anismovksiy in view of Lim discloses the computer-implemented method of Claim 1, Neither Anismovskiy nor Lim explicitly states that which is known in the art of communications as taught by Griesmeyer.  Griesmeyer  discloses 21.    (New) The method of Claim 1, wherein the plurality of image classifications includes a first image classification and a second image classification that is different than the first image classification, wherein the first image classification is one or more of promotional, meme, or not-suitable-for-work (Griesmayer at ¶6 where the system has a safe work classification and a not safe for work classification).
Reasons to Combine: Griesmayer at ¶¶1-2 states that there is a need to make sure that content when being classified is classified in such a way as to prevent the presentation of content that is not appropriate for the workplace.  Therefore to appeal to this need it would have been obvious to one of ordinary skill in the art to combine the techniques of Griesmayer with Anismovsky in view of Lim.
With regard to claim 22 , while Anismovksiy in view of Lim discloses the computer-implemented method of Claim 1, Neither Anismovskiy nor Lim explicitly states that which is known in the art of communications as taught by Griesmeyer.  Griesmeyer  discloses: wherein the image is a first image that is different than a second image, wherein the first image is classified into the first image classification and the second image is classified into the second image classification, the method further comprising:
based on the first image being classified into the first image classification, omitting the first image from content feeds of a plurality of users without considering preferences associated with the plurality of users; based on the second image being classified into the second image classification, for each user in the plurality of users, determining, based on one or more preferences of said each user, whether to include the second image into a content feed of said each user (Griesmayer at ¶6 where the system has a safe work classification and a not safe for work classification, and ¶29 where the system filters out NFSW content so that it is not presented to the user).
Reasons to Combine: Griesmayer at ¶¶1-2 states that there is a need to make sure that content when being classified is classified in such a way as to prevent the presentation of content that is not appropriate for the workplace.  Therefore to appeal to this need it would have been obvious to one of ordinary skill in the art to combine the techniques of Griesmayer with Anismovsky in view of Lim.
Response to Arguments
Examiner has read and considered Applicants’ arguments, and finds them to be unpersuasive with regard to the independent claims.  Examiner disagrees that the image isn’t broken down into a numerical component.  When “numerical representation of the image” is given its broadest reasonable context the mathematical interpretation of the image is a “numerical representation”. If Applicant means a more specific, i.e., narrower, type of numerical representation then that narrower form should be claimed.  The arguments are not commensurate in scope with the claims in the current form.  Examiner agrees that the prior art does not read on the amended claims and has brought in a new reference to address those claims (21 and 22).  The applicability of the reference to the amended elements is discussed in the claim rejections above.   
Conclusion
Applicant's amendment necessitated the ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Error! Unknown document property name. whose Error! Unknown document property name..  The examiner can normally be reached on Error! Unknown document property name..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Pérez-Gutiérrez can be reached on Error! Unknown document property name.15.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA L SCHWARTZ/           Primary Examiner, Art Unit 2642